Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1384


                             EZ GARD INDUSTRIES, INC.,

                                                       Plaintiff-Appellee,

                                           v.

                                  XO ATHLETIC CO.,

                                                       Defendant-Appellant,

                                          and

                                   PAUL J. ANDRE,

                                                       Defendant.


        William L. Roberts, Faegre & Benson LLP, of Minneapolis, Minnesota, argued for
plaintiff-appellee. With him on the brief were Kevin P. Wagner and Timothy E.
Grimsrud.

      Stephen M. Chin, von Simson & Chin LLP, of New York, New York, argued for
defendant-appellant.

Appealed from: United States District Court for the District of Minnesota

Chief Judge James M. Rosenbaum
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-1384


                           EZ GARD INDUSTRIES, INC.,

                                                     Plaintiff-Appellee,

                                         v.

                                XO ATHLETIC CO.,

                                                     Defendant-Appellant.

                                        and

                                 PAUL J. ANDRE,

                                                     Defendant.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Minnesota

in CASE NO(S).           07-CV-4769

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED    December 15, 2008                   / s / Jan Horbaly
                                         Jan Horbaly, Clerk